Exhibit 10.5 Execution Version SYNDICATED FACILITY AGREEMENT dated as of May 28, 2014 among CIVEO CORPORATION, CIVEO CANADA INC., CIVEO PREMIUM CAMP SERVICES LTD. and CIVEO PTY LIMITED, as Borrowers THE LENDERS NAMED HEREIN, ROYAL BANK OF CANADA, as Administrative Agent, U.S. Collateral Agent, Canadian Administrative Agent, Canadian Collateral Agent and an Issuing Bank, and RBC EUROPE LIMITED, as Australian Administrative Agent, Australian Collateral Agent and an Issuing Bank, RBC CAPITAL MARKETS, 1 as Lead Arranger and Sole Bookrunner WELLS FARGO BANK, NATIONAL ASSOCIATION and THE BANK OF NOVA SCOTIA, as Co-Syndication Agents, NATIONAL AUSTRALIA BANK LIMITED and CAPITAL ONE, N.A., as Co-Documentation Agents 1 RBC Capital Markets is the global brand name of the corporate and investment banking business of Royal Bank of Canada and its affiliates. TABLE OF CONTENTS Page ARTICLE I Definitions 1 SECTION 1.01 Defined Terms 1 SECTION 1.02 Terms Generally 44 SECTION 1.03 Several Obligations; Power of Attorney 44 SECTION 1.04 Classification of Loans and Borrowings 44 SECTION 1.05 Additional Alternative Currencies 45 ARTICLEII The Credits 45 SECTION 2.01 Commitments 45 SECTION 2.02 Loans 46 SECTION 2.03 Borrowing Procedure 50 SECTION 2.04 Evidence of Debt; Repaymentof Loans 51 SECTION 2.05 Fees 52 SECTION 2.06 Interest on Loans 55 SECTION 2.07 Default Interest 56 SECTION 2.08 Alternate Rate of Interest 56 SECTION 2.09 Termination and Reduction of Commitments 57 SECTION 2.10 Conversion and Continuation of Borrowings 57 SECTION 2.11 Optional Prepayment 59 SECTION 2.12 Mandatory Prepayments 60 SECTION 2.13 Increased Costs; Capital Requirements 61 SECTION 2.14 Change in Legality 63 SECTION 2.15 Breakage Costs 63 SECTION 2.16 Pro Rata Treatment 64 SECTION 2.17 Sharing of Setoffs 64 SECTION 2.18 Payments 67 SECTION 2.19 Taxes 68 SECTION 2.20 Assignment of Commitments Under Certain Circumstances; Duty to Mitigate 73 SECTION 2.21 Letters of Credit 74 SECTION 2.22 Bankers’ Acceptances 81 SECTION 2.23 Swing Line Loans 85 SECTION 2.24 Defaulting Lenders 89 SECTION 2.25 Incremental Revolving Credit Increase 92 ARTICLEIII Representations and Warranties 94 SECTION 3.01 Organization; Powers 95 SECTION 3.02 Authorization 95 SECTION 3.03 Enforceability 95 SECTION 3.04 Governmental Approvals 95 SECTION 3.05 Financial Statements 96 SECTION 3.06 No Material Adverse Change 96 SECTION 3.07 Title to Properties; Possession Under Leases and Licenses 96 SECTION 3.08 Subsidiaries 96 -i- TABLE OF CONTENTS (continued) Page SECTION 3.09 Litigation; Compliance with Laws 97 SECTION 3.10 Agreements 97 SECTION 3.11 Federal Reserve Regulations 97 SECTION 3.12 Investment Company Act 97 SECTION 3.13 Use of Proceeds 97 SECTION 3.14 Tax Returns 97 SECTION 3.15 No Material Misstatements 98 SECTION 3.16 Employee Benefit Plans 98 SECTION 3.17 Environmental Matters 99 SECTION 3.18 Insurance SECTION 3.19 Security Documents SECTION 3.20 Intellectual Property SECTION 3.21 Labor Matters SECTION 3.22 Solvency SECTION 3.23 Anti-Corruption Laws SECTION 3.24 Anti-Money Laundering Laws SECTION 3.25 Foreign Assets Control Regulations, etc ARTICLEIV Conditions to Closing and Funding SECTION 4.01 Conditions to All Credit Events SECTION 4.02 Conditions to Closing SECTION 4.03 Conditions to Funding ARTICLEV Affirmative Covenants SECTION 5.01 Existence; Businesses and Properties SECTION 5.02 Insurance SECTION 5.03 Obligations and Taxes SECTION 5.04 Financial Statements, Reports, etc SECTION 5.05 Litigation and Other Notices SECTION 5.06 Information Regarding Collateral SECTION 5.07 Maintaining Records; Access to Properties and Inspections SECTION 5.08 Use of Proceeds SECTION 5.09 Further Assurances SECTION 5.10 Mortgage Duty SECTION 5.11 Actions Following Whitewash SECTION 5.12 Australian Real Property ARTICLEVI Negative Covenants SECTION 6.01 Indebtedness SECTION 6.02 Liens SECTION 6.03 Sale and Lease-Back Transactions SECTION 6.04 Investments, Loans and Advances SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions SECTION 6.06 Restricted Payments; Restrictive Agreements SECTION 6.07 Transactions with Affiliates -ii- TABLE OF CONTENTS (continued) Page SECTION 6.08 Business of Borrowers and Subsidiaries SECTION 6.09 Other Indebtedness and Agreements SECTION 6.10 Interest Coverage Ratio SECTION 6.11 Maximum Leverage Ratio SECTION 6.12 Hedging Agreements SECTION 6.13 Pension Plans SECTION 6.14 Amendment of the Spin Documents SECTION 6.15 Sanction Laws and Regulations SECTION 6.16 Anti-Corruption Laws SECTION 6.17 Cross-Guarantee ARTICLEVII Events of Default SECTION 7.01 Events of Default SECTION 7.02 Optional Acceleration of Maturity SECTION 7.03 Automatic Acceleration of Maturity SECTION 7.04 Non-exclusivity of Remedies SECTION 7.05 Application of Proceeds ARTICLEVIII The Administrative Agents, the Collateral Agents, the Issuing Banks and the Swing Line Lenders SECTION 8.01 Appointment and Authority SECTION 8.02 Rights as a Lender SECTION 8.03 Exculpatory Provisions SECTION 8.04 Reliance by the Agents, the Issuing Banks and the Swing Line Lenders SECTION 8.05 Delegation of Duties SECTION 8.06 Resignation of an Agent or a Swing Line Lender SECTION 8.07 Non-Reliance on Agents and Other Lenders; Certain Acknowledgments SECTION 8.08 Indemnification SECTION 8.09 Collateral and Guaranty Matters SECTION 8.10 No Other Duties, etc SECTION 8.11 Agents May File Proofs of Claim ARTICLEIX Miscellaneous SECTION 9.01 Notices SECTION 9.02 Survival of Agreement SECTION 9.03 Binding Effect SECTION 9.04 Successors and Assigns SECTION 9.05 Expenses; Indemnity SECTION 9.06 Right of Setoff SECTION 9.07 Applicable Law SECTION 9.08 Waivers; Amendment SECTION 9.09 Interest Rate Limitation SECTION 9.10 Entire Agreement SECTION 9.11 WAIVER OF JURY TRIAL SECTION 9.12 Severability -iii- TABLE OF CONTENTS (continued) Page SECTION 9.13 Counterparts SECTION 9.14 Headings SECTION 9.15 Jurisdiction; Consent to Service of Process SECTION 9.16 Confidentiality SECTION 9.17 Judgment Currency SECTION 9.18 Exculpation Provisions SECTION 9.19 Payments Set Aside SECTION 9.20 Termination SECTION 9.21 Patriot Act Notice SECTION 9.22 Public Offer . SECTION 9.23 Keepwell -iv- Schedule 1.01(a) Rolled Letters of Credit Schedule 1.01(b) U.S. Subsidiary Guarantors Schedule 1.01(c) Canadian Subsidiary Guarantors Schedule 1.01(d) Australian Subsidiary Guarantors Schedule 2.01 Lenders and Commitments Schedule 2.04 Amortization Schedule 3.08 Subsidiaries and Special Purpose Business Entities Schedule 3.09 Litigation Schedule 3.16(a) Unfunded Plans Schedule 3.16(b) Canadian Benefit Plans Schedule 3.17 Environmental Matters Schedule 6.01 Outstanding Indebtedness on Closing Date Schedule 6.02 Liens Existing on Closing Date Schedule 6.04 Existing Investments Exhibit A Form of Assignment and Acceptance Exhibit B-1 Form of U.S. Borrowing Request Exhibit B-2 Form of Canadian Borrowing Request Exhibit B-3 Form of Australian Borrowing Request Exhibit B-4 Form of Swing Line Borrowing Request Exhibit B-5 Form of Prepayment Notice Exhibit C-1 Form of Australian Guarantee Agreement Exhibit C-2 Form of Canadian Guarantee Agreement Exhibit C-3 Form of U.S. Guarantee Agreement Exhibit D-1 Form of Australian Share Security Deed Exhibit D-2 Form of Canadian Pledge Agreement Exhibit D-3 Form of U.S. Pledge Agreement Exhibit E-1 Form of Australian Security Deed Exhibit E-2 Form of Canadian Security Agreement Exhibit E-3 Form of U.S. Security Agreement Exhibit F-1 Form of Opinion of Simpson Thacher & Bartlett LLP Exhibit F-2 Form of Opinion of Dentons Canada LLP Exhibit F-3 Form of Opinion of Arnold Bloch Leibler Exhibit G Form of Compliance Certificate Exhibit H Form of Discount Note Exhibit I-1 – I-4 Forms of Exemption Certificate -v- THIS SYNDICATED FACILITY AGREEMENT dated as of May 28, 2014 (as amended, supplemented or modified from time to time, this “ Agreement ”), is among CIVEO CORPORATION, a Delaware corporation (the “ U.S. Borrower ”), CIVEO CANADA INC., a corporation amalgamated under the laws of the Province of Alberta (the “ Canadian Parent ”), CIVEO PREMIUM CAMP SERVICES LTD., a corporation amalgamated under the laws of the Province of Alberta (“ Civeo Premium ” and, together with the Canadian Parent, the “ Canadian Borrowers ”), CIVEO PTY LIMITED ACN , an Australian proprietary limited company (the “ Australian Borrower ” and, together with the U.S. Borrower and the Canadian Borrowers, the “ Borrowers ”), the Lenders (as defined in ArticleI), ROYAL BANK OF CANADA (“
